 

 

Case 1:20-mj-12898-UA Document 2 Filed 12/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

phe nene enn eee eee aetna een eee eneneneneneer ne x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
Re { jC)

hereby voluntarily consents to

Defendant jammer Re A
teleconferencing:

participate in the following proceeding via__ videoconferencing or _

we Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony information, Defendant Must Sign Separate Waiver of .

Indictment Form)
x Bail/Detention Hearing

Conference Before a Judicial Officer

heck =

- _ Net
Defendlant’s Counsel's Signature

   
  

Defehdant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 

eran Bonett

Print ddunsel’s Name

Sa mmari_ Rete

Print Defendant’s Name

 

 

U.S. District Judge/U. S. Piagistrate ludge

 

 

 

 
